                                        Case 3:15-md-02672-CRB Document 7734 Filed 10/21/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                             UNITED STATES DISTRICT COURT

                                   5                           NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    IN RE: VOLKSWAGEN “CLEAN DIESEL”              MDL No. 2672 CRB (JSC)

                                   8    MARKETING, SALES PRACTICES, AND
                                        PRODUCTS LIABILITY LITIGATION
                                        _____________________________________/        ORDER GRANTING MOTION TO
                                   9
                                                                                      DISMISS
                                  10    This Order Relates To: Volkswagen’s Motion
                                        to Dismiss Second Amended Consolidated
                                  11
                                        Salesperson Class Action Complaint
                                  12    Dkt. No. 7676
Northern District of California




                                        _____________________________________
 United States District Court




                                  13

                                  14         Defendants Volkswagen AG and Volkswagen Group of America (collectively,

                                  15   Volkswagen) move to dismiss a putative class of Volkswagen salespeople’s Second

                                  16   Amended Consolidated Class Action Complaint. See Second Amended Complaint (2AC)

                                  17   (dkt. 7636); Third MTD (dkt. 7676). The Court grants Volkswagen’s Motion to Dismiss

                                  18   with prejudice.

                                  19   I. BACKGROUND

                                  20         The Court has previously described the events that are the basis for this lawsuit:

                                  21                Over the course of six years, Volkswagen sold nearly 500,000 Volkswagen-
                                                    and Audi-branded TDI “clean diesel” vehicles, which they marketed as being
                                  22
                                                    environmentally friendly, fuel efficient, and high performing. Consumers
                                  23                were unaware, however, that Volkswagen had secretly equipped these
                                                    vehicles with a defeat device that allowed Volkswagen to evade United
                                  24                States Environmental Protection Agency (“EPA”) and California Air
                                  25                Resources Board (“CARB”) emissions test procedures. Specifically, the
                                                    defeat device produces regulation-compliant results when it senses the
                                  26                vehicle is undergoing testing, but operates a less effective emissions control
                                                    system when the vehicle is driven under normal circumstances. It was only
                                  27                by using the defeat device that Volkswagen was able to obtain Certificates of
                                  28                Conformity from EPA and Executive Orders from CARB for its TDI diesel
                                           Case 3:15-md-02672-CRB Document 7734 Filed 10/21/20 Page 2 of 5




                                                      engine vehicles. In reality, these vehicles emit nitrogen oxides (“NOx”) at a
                                   1
                                                      factor of up to 40 times the permitted limit.
                                   2

                                   3
                                       In re: Volkswagen “Clean Diesel” Mktg., Sales Practices, & Prod. Liab. Litig., No. 15-md-

                                   4
                                       02672-CRB (JSC), 2016 WL 6248426, at *1 (N.D. Cal. Oct. 25, 2016).

                                   5
                                               Plaintiffs are three salespeople who sell Volkswagen vehicles at dealerships in

                                   6
                                       California. See 2AC ¶¶ 11–13. They represent a putative class of Volkswagen

                                   7
                                       salespeople who were allegedly harmed by a drop in sales after the Volkswagen emissions

                                   8
                                       fraud became public knowledge. Id. ¶ 5. Plaintiffs sued Volkswagen AG, Volkswagen

                                   9
                                       Group of America, Bosch, and various officers of those companies on behalf of themselves

                                  10
                                       and all others similarly situated to recover losses that Plaintiffs attributed to the emissions

                                  11
                                       scandal. See Complaint (dkt. 5053).1 Their original Complaint asserted claims for breach

                                  12
                                       of contract, negligent interference with prospective economic advantage, fraud, and
Northern District of California
 United States District Court




                                  13
                                       violations of the Racketeer Influenced and Corrupt Organizations Act (RICO). See Order

                                  14
                                       re First MTD (dkt. 6717) at 2. The Court dismissed the Complaint with leave to amend.

                                  15
                                       Id. at 19.

                                  16
                                               Plaintiffs’ First Amended Complaint asserted the same claims against Volkswagen

                                  17
                                       AG, Volkswagen Group of America, and Bosch, but not any officers of those companies.

                                  18
                                       See First Amended Complaint (1AC) (dkt. 6865) ¶¶ 1, 217–306. Plaintiffs added claims

                                  19
                                       against Volkswagen AG and Volkswagen Group of America for violations of the

                                  20
                                       California Labor Code and California Unfair Competition Law (UCL). Id. ¶¶ 307–95.

                                  21
                                               The Court again dismissed Plaintiffs’ claims. See Order re Second MTD (dkt.

                                  22
                                       7523) at 17. The Court dismissed Plaintiffs’ breach of contract, RICO, and negligent

                                  23
                                       interference claims with prejudice. Id. at 4, 14. The Court also dismissed most of

                                  24
                                       Plaintiffs’ California fraud claims with prejudice but granted Plaintiffs leave to amend a

                                  25
                                       single fraudulent concealment claim against Volkswagen Group of America. Id. at 7, 12.

                                  26
                                               The Court dismissed Plaintiffs’ California employment law and UCL claims with

                                  27

                                  28
                                       1
                                         Plaintiffs alleged that Bosch was involved “in the creation, development, marketing, and sale of
                                       [the] illegal defeat devices.” 1AC ¶ 57.
                                                                                         2
                                        Case 3:15-md-02672-CRB Document 7734 Filed 10/21/20 Page 3 of 5




                                   1   leave to amend. Id. at 17. Plaintiffs’ allegations did not establish that Volkswagen AG or
                                   2   Volkswagen Group of America “employed” Plaintiffs under California law. Id. at 14.
                                   3   First, the allegations did not show that Volkswagen had “control” over their wages—that
                                   4   is, “the power or authority to negotiate and set” them—or their working conditions. See
                                   5   id. at 15 (quoting Futrell v. Payday Cal., Inc., 119 Cal. Rptr. 3d 513, 524 (Cal. Ct. App.
                                   6   2010)). That Volkswagen paid salespersons additional incentive compensation “on top of
                                   7   the rate negotiated and set by the dealerships” did not show that Volkswagen had authority
                                   8   to negotiate and set their wages, and courts had “repeatedly rejected arguments that
                                   9   mandatory training” amounts to control over working conditions. Id. Second,
                                  10   Volkswagen did not “suffer or permit” Plaintiffs to work because Plaintiffs’ allegations did
                                  11   not indicate that Volkswagen had the “power to hire and fire” them. Id. at 16. The Court
                                  12   noted that “[r]equiring training is not tantamount to the power to fire.” Id. Third,
Northern District of California
 United States District Court




                                  13   Plaintiffs’ allegations did not satisfy the common law test of an employment relationship
                                  14   because they did not establish that Volkswagen had the right to control the “manner and
                                  15   means” by which Plaintiffs sold Volkswagen cars. Id.
                                  16          Plaintiffs have now filed a Second Amended Complaint asserting only California
                                  17   employment and UCL claims. See 2AC at 1, 20–38. Their allegations supporting those
                                  18   claims are substantially the same as those in their First Amended Complaint, with
                                  19   additional allegations regarding a nationwide training program that Volkswagen organized
                                  20   in or around March 2020. Compare 2AC ¶¶ 45–70 with 1AC ¶¶ 181–201. Defendants
                                  21   have moved to dismiss. See Third MTD.
                                  22   II. LEGAL STANDARD
                                  23          Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a complaint may be
                                  24   dismissed for failure to state a claim on which relief may be granted. Dismissal may be
                                  25   based on either “the lack of a cognizable legal theory or the absence of sufficient facts
                                  26   alleged under a cognizable legal theory.” Godecke v. Kinetic Concepts, Inc., 937 F.3d
                                  27   1201, 1208 (9th Cir. 2019). A complaint must plead “enough facts to state a claim to relief
                                  28   that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 697 (2009) (citing Bell
                                                                                     3
                                        Case 3:15-md-02672-CRB Document 7734 Filed 10/21/20 Page 4 of 5




                                   1   Atlantic Corp. v. Twombly, 550 U.S. 544, 50 (2007)). A claim is plausible “when the
                                   2   plaintiff pleads factual content that allows the court to draw the reasonable inference that
                                   3   the defendant is liable for the misconduct alleged.” Id. at 678. When evaluating a motion
                                   4   to dismiss, the Court “must presume all factual allegations of the complaint to be true and
                                   5   draw all reasonable inferences in favor of the nonmoving party.” Usher v. City of Los
                                   6   Angeles, 828 F.2d 556, 561 (9th Cir. 1987). “[C]ourts must consider the complaint in its
                                   7   entirety, as well as other sources courts ordinarily examine when ruling on Rule 12(b)(6)
                                   8   motions to dismiss, in particular, documents incorporated into the complaint by reference,
                                   9   and matters of which a court may take judicial notice.” Tellabs, Inc. v. Makor Issues &
                                  10   Rights, Ltd., 551 U.S. 308, 322 (2007).
                                  11            If a court dismisses a complaint for failure to state a claim, it should “freely give
                                  12   leave” to amend “when justice so requires.” Fed. R. Civ. P. 15(a)(2). A court has
Northern District of California
 United States District Court




                                  13   discretion to deny leave to amend due to “undue delay, bad faith or dilatory motive on the
                                  14   part of the movant, repeated failure to cure deficiencies by amendment previously allowed,
                                  15   undue prejudice to the opposing party by virtue of allowance of the amendment, [and]
                                  16   futility of amendment.” Leadsinger, Inc. v. BMG Music Pub., 512 F.3d 522, 532 (9th Cir.
                                  17   2008).
                                  18   III. DISCUSSION
                                  19            For Plaintiffs to successfully plead California employment claims and other
                                  20   derivative state law claims against Volkswagen, Plaintiffs must adequately allege that
                                  21   Volkswagen—that is, Volkswagen AG or Volkswagen Group of America—was their
                                  22   employer. Ochoa v. McDonald’s Corp., 133 F. Supp. 3d 1228, 1232 (N.D. Cal. 2015).
                                  23   Having failed to do so before, Plaintiffs merely rehash their prior allegations and
                                  24   arguments, plus a new allegation that Volkswagen (whether Volkswagen AG or
                                  25   Volkswagen of America remains a mystery) “organized a nationwide training program for
                                  26   a new vehicle” in March 2020 as an “example of Volkswagen’s control” over the training
                                  27   of Salespersons. 2AC ¶¶ 51–54. As the Court previously explained, such “mandatory
                                  28   training” does not demonstrate “the level of control necessary to show employer status.”
                                                                                        4
Case 3:15-md-02672-CRB Document 7734 Filed 10/21/20 Page 5 of 5
